Title: To Thomas Jefferson from Andrew Ellicott, 10 October 1801
From: Ellicott, Andrew
To: Jefferson, Thomas


Dear Sir
Lancaster October 10th. 1801
I have enclosed the observations made by Mr. Patterson and myself on the lunar eclipse of september last,—if you think them of sufficient importance you are at liberty to communicate them to the American Philosophical Society.—
The Map on which I informed you some time ago I was engaged is completed:—it comprehends the Mississippi from the mouth of the Ohio down to the Gulf of Mexico, the provence of West Florida and the whole southern boundary of the United States accompanied with thirty two pages, (in folio), of manuscript remarks on the navigation of the rivers, proper positions for military works &c.—I have endeavoured to make it interesting both as a geographical, and national document:—it cost me more than forty days labour, and I intended, to hand it to you myself, immediately on your return to Washington; but have been prevented by accepting an appointment under the State Government.—I intend nevertheless to be at Washington before the commencement of the next year; but could not with any propriety leave the Office at present, owing to a dangerous indisposition of the first Clerk, whose life was for some time despaired of, and whose duties have in part devolved upon myself.—To which may be added a resolution of the republican officers of this State, to suffer no arreages of business to accrue in their offices during the administration of Govr. McKean, which would be unavoidable in mine should I be absent before the first clerk is able to attend to his duty.—From this I would not wish it to be inferred that I have any desire to retain the map and remarks till I go to Washington myself,—on the contrary I am anxious to have them forwarded as soon as possible;—but from the size of the map, being upwards of six feet north, and south, and the same east and west, I fear it would be difficult to find a person willing to take charge of it, unless it was made his perticular business.—If therefore any person in the employ of the United States, who might be going on to the seat of government thro this place, and directed by either of the departments to receive the Chart, and remarks, they shall be delivered to him.—
Every leisure hour which I can spare from the labourious duties of a complicated, and intricate office, I am devoting to the arrangement of my journal, and other papers for publication.—
With sentiments of the most perfect respect, and esteem I am sir your Hbl. Servt.
Andw; Ellicott
